                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                         San Francisco Division

                                  11       JOSEPH THOMAS,                                  Case No. 18-cv-06409-LB
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                           ORDER GRANTING SHREE
                                  13               v.                                      JALARAM DEFENDANTS’
                                                                                           UNOPPOSED MOTION FOR ENTRY
                                  14       SHREE JALARAM LLC, et al.,                      OF JUDGMENT
                                  15                     Defendants.                       Re: ECF No. 83
                                  16

                                  17         Plaintiff Joseph Thomas filed this lawsuit against Randall Shaw, Mwangi Mukami, Jeffrey

                                  18   Scarcello, Tenderloin Housing Clinic Inc., Balwantsinh D. Thakor, Kiransinh Thakor, and Shree

                                  19   Jalaram Lodging LP (erroneously sued as Shree Jalaram LLC).1 The Thakors and Shree Jalaram

                                  20   Lodging (collectively, the “Shree Jalaram defendants”) moved to dismiss, and on August 1, 2019,

                                  21   the court granted their motion, finding that Mr. Thomas had released his claims against them in

                                  22   prior settlement agreements and that his claims were barred by res judicata. Thomas v. Shree

                                  23   Jalaram LLC, No. 18-cv-06409-LB, 2019 WL 3503086 (N.D. Cal. Aug. 1, 2019).2 The other

                                  24   defendants did not move to dismiss, and this case will continue against them.

                                  25

                                  26   1
                                        Amend. Compl. – ECF No. 46. Citations refer to material in the Electronic Case File (“ECF”);
                                  27   pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                           Order – ECF No. 82.
                                  28

                                       ORDER – No. 18-cv-06409-LB
                                   1         The Shree Jalaram defendants now move under Federal Rule of Civil Procedure 54(b) for

                                   2   entry of judgment with respect to them.3 No party filed an opposition.4 The court can decide the

                                   3   motion without oral argument. N.D. Cal. Civ. L.R. 7-1(b). The court grants the Shree Jalaram

                                   4   defendants’ motion for entry of judgment.

                                   5         Rule 54(b) provides that “[w]hen an action presents more than one claim for relief — whether

                                   6   as a claim, counterclaim, crossclaim, or third-party claim — or when multiple parties are involved,

                                   7   the court may direct entry of a final judgment as to one or more, but fewer than all, claims or

                                   8   parties only if the court expressly determines that there is no just reason for delay.” In evaluating a

                                   9   motion under Rule 54(b), a court “must first determine that it has rendered a ‘final judgment,’ that

                                  10   is, a judgment that is ‘an ultimate disposition of an individual claim entered in the course of a

                                  11   multiple claims action.’” Wood v. GCC Bend, LLC, 422 F.3d 873, 878 (9th Cir. 2005) (some

                                  12   nested internal quotation marks omitted) (quoting Curtiss-Wright Corp. v. Gen. Elec. Co., 446
Northern District of California
 United States District Court




                                  13   U.S. 1, 7 (1980)). “Then it must determine whether there is any just reason for delay.” Id. “It is left

                                  14   to the sound judicial discretion of the district court to determine the ‘appropriate time’ when each

                                  15   final decision in a multiple claims action is ready for appeal. This discretion is to be exercised ‘in

                                  16   the interest of sound judicial administration.’” Id. (some nested internal quotation marks omitted)

                                  17   (quoting Curtiss-Wright, 446 U.S. at 8).

                                  18         The court’s order dismissing Mr. Thomas’s claims against the Shree Jalaram defendants is an

                                  19   ultimate disposition of those claims. And the court finds there is no just reason to delay entering a

                                  20   judgment with respect to the Shree Jalaram defendants. Any further developments with respect to

                                  21   Mr. Thomas’s claims against the remaining defendants would not affect the release and res

                                  22   judicata that bars his claims against the Shree Jalaram defendants. Cf. AmerisourceBergen Corp. v.

                                  23   Dialysis West, Inc., 465 F.3d 946, 954 (9th Cir. 2006) (affirming Rule 54(b) certification of

                                  24   judgment where “[t]he district court found that there was no risk of duplicative effort by the courts

                                  25   because any subsequent judgments in this case would not vacate its judgment on [the at-issue]

                                  26
                                  27   3
                                           Shree Jalaram Defs. Mot. for Entry of Judgment – ECF No. 83.
                                  28   4
                                           See Docket.

                                       ORDER – No. 18-cv-06409-LB                         2
                                   1   counterclaim”). And entering judgment with respect to the Shree Jalaram defendants would relieve

                                   2   them of the need to continue to monitor this case and thus free them from further unduly

                                   3   burdensome litigation. Cf. Noel v. Hall, 568 F.3d 743, 747 (9th Cir. 2009) (affirming Rule 54(b)

                                   4   certification of judgment where doing so would “free[] [defendant] from further unduly

                                   5   burdensome litigation”). The court thus grants the Shree Jalaram defendants’ motion and enters

                                   6   judgment in their favor pursuant to Rule 54(b). Cf., e.g., Hung v. Tribal Techs., No. C 11-04990

                                   7   WHA, 2014 WL 6065620, at *3 (N.D. Cal. Nov. 12, 2014) (where plaintiff’s claims against one

                                   8   defendant were barred by res judicata, entering Rule 54(b) judgment for that defendant while case

                                   9   against other defendant continued), aff’d, 682 F. App’x 602 (9th Cir. 2017).

                                  10

                                  11      IT IS SO ORDERED.

                                  12      Dated: September 9, 2019
Northern District of California
 United States District Court




                                  13                                                  ______________________________________
                                                                                      LAUREL BEELER
                                  14                                                  United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 18-cv-06409-LB                       3
